Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, 8-13, and 15-19 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;

 in claims 1, 8, and 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-6, 8-13, and 15-19 are rejected
	The claimed invention is directed to “mathematical concepts” without significantly more.
	The claims recite:
		evaluation functions
		inputs for a computing process
		generate a Pareto set of solutions
		generalization performance
		computing resource utilization
		model interpretability
		initial search points
		potential solution
		values for a set of variables
		associated weight for each of the variables

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A method, comprising…”. Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;

identifying a set of initial search points for the computing process, each of the search points including a potential solution of the evaluation functions, each of the potential solutions including values for a set of variables affecting the evaluation functions and an associated weight for each of the variables; and

performing the computing process using both the plurality of evaluation functions and the set of initial search points such that the computing process varies the potential solutions over a potential solution space, thereby identifying the Pareto set of solutions that improve or hold steady a performance score of each of the evaluation functions.

modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.

	Applicant’s last clause (amended matter) merely teaches the “modification” of the operation of a computer. The mere running of a program modifies the operation of a computer. This is a mere recital of more abstract matter with no additional elements. The phrase “to improve operation of the computing system” is purely nonfunctional matter and general field of use. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:
2. The method of claim 1, further comprising outputting a graphical visualization of the potential solution space explored by the computing process.

	Applicant’s claim 2 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:
3. The method of claim 1, wherein the computing process varies the associated weights of the potential solutions in a potential weight space, the method further comprising outputting a graphical or textual visualization of the potential weight space.

	Applicant’s claim 3 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:
4. The method of claim 1, further comprising outputting a graphical or textual visualization of the performance scores of the evaluation functions.

	Applicant’s claim 4 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:
5. The method of claim 1, wherein the potential solution space includes varying values for all of the variables.

	Applicant’s claim 5 merely teaches the variation of values for variables. This is a mere recital of more abstract matter with no additional elements. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05)

Claim 6
	Claim 6 recites:
6. The method of claim 1, further comprising outputting a recommendation for future improvements based on the Pareto set of solutions.

	Applicant’s claim 6 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A non-transitory computer-readable medium containing instructions which, in response to being executed by one or more processors, cause a system to perform operations, the operations comprising…”. Therefore, it is a “product of manufacture”, which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;

identifying a set of initial search points for the computing process, each of the search points including a potential solution of the evaluation functions, each of the potential solutions including values for a set of variables affecting the evaluation functions and an associated weight for each of the variables; and

performing the computing process using both the plurality of evaluation functions and the set of initial search points such that the computing process varies the potential solutions over a potential solution space, thereby identifying the Pareto set of solutions that improve or hold steady a performance score of each of the evaluation functions.

modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.

	Applicant’s last clause (amended matter) merely teaches the “modification” of the operation of a computer. The mere running of a program modifies the operation of a computer. This is a mere recital of more abstract matter with no additional elements. The phrase “to improve operation of the computing system” is purely nonfunctional matter and general field of use. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:
9. The non-transitory computer-readable medium of claim 8, the operations further comprising outputting a graphical or textual visualization of the potential solution space explored by the computing process.

	Applicant’s Claim 9 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:
10. The non-transitory computer-readable medium of claim 8, wherein the computing process varies the associated weights of the potential solutions in a potential weight space; and the operations further comprise outputting a graphical or textual visualization of the potential weight space.

	Applicant’s claim 10 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:
11. The non-transitory computer-readable medium of claim 8, the operations further comprising outputting a graphical or textual visualization of the performance scores of the evaluation functions.

	Applicant’s Claim 11 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:
12. The non-transitory computer-readable medium of claim 8, wherein the potential solution space includes varying values for all of the variables.

	Applicant’s Claim 12 merely teaches the variation of values for variables. This is a mere recital of more abstract matter with no additional elements. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Claim 13
	Claim 13 recites:
13. The non-transitory computer-readable medium of claim 8, the operations further comprising outputting a recommendation for future improvements based on the Pareto set of solutions.

	Applicant’s Claim 13 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A system comprising…”. Therefore, it is an “apparatus” claim, which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

identifying a plurality of evaluation functions related to operation of a machine learning system as a first set of inputs for a computing process configured to generate a Pareto set of solutions of the evaluation functions, the evaluation functions including at least two of generalization performance of the machine learning system, computing resource utilization of the machine learning system, or model interpretability;

identifying a set of initial search points for the computing process, each of the search points including a potential solution of the evaluation functions, each of the potential solutions including values for a set of variables affecting the evaluation functions and an associated weight for each of the variables; and

performing the computing process using both the plurality of evaluation functions and the set of initial search points such that the computing process varies the potential solutions over a potential solution space, thereby identifying the Pareto set of solutions that improve or hold steady a performance score of each of the evaluation functions.

modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.

	Applicant’s last clause (amended matter) merely teaches the “modification” of the operation of a computer. The mere running of a program modifies the operation of a computer. This is a mere recital of more abstract matter with no additional elements. The phrase “to improve operation of the computing system” is purely nonfunctional matter and general field of use. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. This limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following two “additional elements”:
	(1) a “machine learning system” and 
	(2) a “computing resource”

	A “machine learning system” is a broad term that includes learning systems that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computing resource” is a broad term that includes “resources” that are merely programmed into a general purpose computer. Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:
16. The system of claim 15, the operations further comprising outputting a graphical visualization of the potential solution space explored by the computing process.

	Applicant’s Claim 16 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:
17. The system of claim 15, wherein the computing process varies the associated weights of the potential solutions in a potential weight space; and the operations further comprise outputting a graphical or textual visualization of the potential weight space.

	Applicant’s Claim 17 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:
18. The system of claim 15, the operations further comprising outputting a graphical or textual visualization of the performance scores of the evaluation functions.

	Applicant’s Claim 18 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:
19. The system of claim 15, the operations further comprising outputting a recommendation for future improvements based on the Pareto set of solutions.

	Applicant’s Claim 19 merely teaches the gathering and analyzing information using conventional techniques and displaying the result. Though the display of the result is an “additional element”, it does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. (See, M.P.E.P. § 2106.05).

Response to Arguments
	Applicant's arguments filed 25 JAN 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
The Office Action rejects claims 1-20 under 35 U.S.C. § 101 as being directed to non- statutory subject matter, and in particular, as allegedly being abstract ideas under the “mathematical concepts” grouping. Applicant respectfully disagrees, however in the interest of expediting prosecution Applicant has amended claims 1, 8, and 15 to recite “modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.” Applicant submits that the amended claims are drawn toward patent-eligible subject matter.

	Applicant’s statements are conclusory. Matter from dependent claims in the prior version of the claims, which was also rejected in the prior action, is amended into the independent claims by Applicant.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 2
Under step 2A, Prong One, the Office Action asserts that the claims fall within the “mathematical concepts” grouping. See Office Action, pp. 7-8. Applicant respectfully submits that the claims are not directed to mathematical concepts, but instead are directed toward analysis of a machine learning system.

	The argued “analysis” is mathematical.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 3
The Office Action states that the claims are not integrated into a practical application because, allegedly, the only additional recitations are a machine learning system and a computing resource. See Office Action at pp. 8-9. Applicant respectfully disagrees.

Assuming, arguendo, that the claims are directed to one of the subject matter groupings of abstract ideas enumerated under step 2A, Prong One, which Applicant does not concede, the concepts of claims 1, 8, and 15 are integrated into a practical application such that the claims are not directed to an abstract idea. Applicant respectfully asserts that the claims are clearly a practical application, in that the claims generate and produce a tangible result that provides a meaningful improvement over existing technology as recognized by the specification. See, e.g, MPEP § 2106.05.

First, the claims even in their pre-amendment form are specifically directed to the improvement of the functioning of a machine learning system. On its very face, the claims are directed to improve the functioning of a technical field. Furthermore, this improvement is something recognized by the Specification and is not simply argument rendered after the fact. For example, Paragraphs [0012]-[0015]' describe how the use of the claimed features facilitate improvement of the functioning of a machine learning system: “In some embodiments, the evaluation functions may relate to a machine learning system, such as model accuracy, computing resource frugality, and/or model interpretability. In these and other embodiments, performing the computing process may identify how the machine learning model may be operated and/or parameters to be selected to improve functioning of the computing system operating the machine learning model.” Thus, the present claims, even in their pre-amendment form, provide improvements to the functioning of a machine learning system, and thereby improve the technical field of machine learning processing.

	Firstly, Applicant uses an out dated “useful, concrete, and tangible” standard to analyze the claims.

	Secondly, Applicant argues the improvement of a “technological field”. The unspecified “improvement” of an unspecified field of use is insufficient to present a limitation to a practical application.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 4
Second, the amended versions of the claims make it abundantly clear that the machine learning process is used to improve the functioning of a computing device. For example, the amended claims affirmatively recite “modifying operation of a computing system based on the Pareto set of solutions to improve operation of the computing system.” Thus, the improvement to the operation of a computing system is not only obtained by the claimed recitations, but is affirmatively written into the claims. Furthermore, the improvement is recognized by the Specification itself. For example, Paragraph [0024] states (emphasis added):

[T]the operation of the computing process 110 may cause a computing system to operate in a more efficient manner. For example, if the evaluation functions 120 relate to operation of a machine learning process on a computing system, the computing process 110 may yield parameters within which the computing system operates more efficiently and/or more accurately by improving certain evaluation functions 120 without potentially harming the performance of other evaluation functions 120. In some embodiments, operation of a computing system that is operating a machine learning system may be modified based on the outputs of the computing process 110. In these and other embodiments, such an approach provides a technological improvement to the field of machine learning and allows the computing system to operate more efficiently and/or effectively.

Thus, the present claims affirmatively provide an improvement to machine learning analyses and systems, as well as an improvement to the operation of a computing system. See MPEP 2106.04(d)(1) (claims are patent eligible “when the claimed invention improves the functioning of a computer or improves another technology or technical field”).

Applicant submits that for the above discussed reasons, the independent claims 1, 8, and 15 as a whole are not drawn to an abstract idea. Because claims 1-6, 8-13, and 15-19 are directed to statutory subject matter, Applicant respectfully requests that the rejections of claims 1-6, 8-13, and 15-19 under 35 U.S.C. § 101 be withdrawn.

	Firstly, none of the limitations of the Specification may be read into the claims. Further, the cited claim matter is replete with the qualifier “may”, which keeps the cited matter from being any true limitation at all.
	Secondly, Applicant asserts the improvement of “machine learning analyses”. These analyses are purely mathematical.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.














Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
07 MAY 2022